Citation Nr: 1301266	
Decision Date: 01/11/13    Archive Date: 01/16/13

DOCKET NO.  09-37 584	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

1.  Entitlement to a higher initial disability rating in excess of 50 percent for service-connected posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on individual employability (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel


INTRODUCTION

The Veteran served on active duty from September 1963 to September 1967.

This case comes to the Board of Veterans' Appeals (Board) on appeal from a January 2008 decision by the RO in Cleveland, Ohio that granted service connection and a 30 percent rating for PTSD, effective July 5, 2007.  The Veteran appealed for a higher rating.  In a July 2009 rating decision, the RO granted a higher 50 percent rating, effective from July 5, 2007.  Hence, the 50 percent rating has been effective throughout the rating period.

Although the Veteran has already been awarded a higher 50 percent rating for PTSD, the issue remains on appeal.  See AB v. Brown, 6 Vet. App. 35, 38-39 (1993) (a Veteran is presumed to be seeking the highest possible rating unless he expressly indicates otherwise).

The Veteran initially requested a Board hearing, but by a statement dated in October 2009, he withdrew his hearing request. 

In April 2012, the Board remanded this case to the RO via the Appeals Management Center (AMC) for additional development, and the case was subsequently returned to the Board.

In October and December 2012, the Veteran submitted additional pertinent evidence and waived the right to have the evidence initially considered by the RO.  See 38 C.F.R. § 20.1304.

The Veteran has both a paper and electronic ("Virtual VA") claims file.  While the appeal for a higher rating for PTSD was pending, the Cleveland RO was concurrently adjudicating other issues, and associating additional evidence with the Veteran's Virtual VA folder, and apparently also with a temporary folder maintained at the RO.  In connection with his claim for entitlement to service connection for ischemic heart disease, the Veteran underwent a VA compensation and pension examination in September 2011.  In a September 2011 rating decision, the RO granted service connection for ischemic heart disease (coronary artery disease).  This examination report and RO decision are not in the claims folder that is before the Board, but are found in his electronic Virtual VA folder.  Moreover, a November 2011 RO letter reflects that the Veteran has apparently filed a notice of disagreement as to this rating decision, but this document is not contained in either the paper claims file or the electronic Virtual VA folder.  This issue is not in appellate status, and is referred to the RO for appropriate action.

The Board finds that the record reasonably raises the question of whether the Veteran is unemployable due to his service-connected disabilities (PTSD and ischemic heart disease), and that there is a derivative claim for a TDIU.  See Roberson v. Principi, 251 F.3d 1378, 1384 (2001); Rice v. Shinseki, 22 Vet. App. 447 (2009).  The issue of entitlement to a TDIU is part and parcel of the appeal for a higher rating.  Rice, supra.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Regrettably, additional development is necessary prior to appellate review.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

This case was previously remanded for a VA examination and to attempt to obtain any additional medical records of treatment for PTSD.  On remand, a VA examination was conducted in May 2012.  The report of this examination reflects that the Veteran reported that he was currently receiving benefits from the Social Security Administration (SSA).  He did not indicate the nature of his SSA benefits or identify the disability or disabilities for which he receives such benefits.

SSA records are not in the file and, therefore, need to be obtained before readjudicating the claim since they are potentially relevant, and may include medical records or examination reports regarding his PTSD.  VA is required to obtain relevant records from a Federal department or agency, including the SSA.  See 38 C.F.R. § 3.159(c)(2) (2012); McGee v. Peake, 511 F.3d 1352, 1357 (Fed. Cir. 2008).  To ensure the VA record on appeal is complete, his SSA records should be requested.  See Murincsak v. Derwinski, 2 Vet. App. 363 (1992); Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010) (in uncertain cases or where there is a reasonable possibility that records are relevant to a claim, VA must assist the claimant in obtaining the records).

Although the Veteran has previously denied receiving mental health treatment for PTSD, in a December 2012 statement, he said he was currently taking daily medication for anxiety and PTSD.  The paper claims file and the Veteran's Virtual VA folder do not contain any treatment records reflecting that medication has been prescribed for PTSD.  On remand, the RO/AMC should ask the Veteran to identify the medical provider who has prescribed this medication, and attempt to obtain the identified treatment records.  Any additional pertinent VA or private medical records must be obtained as well. 38 U.S.C.A. § 5103A(c) (West 2002); 38 C.F.R. § 3.159(c).  See also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive, even if not actual, possession of the agency and must be obtained if the material could be determinative of the claim).

A May 2012 private psychological evaluation report from Dr. A. reflects that she opined that the Veteran is permanently and totally disabled.  A report of a September 2011 VA general medical examination reflects that the Veteran had a myocardial infarction in 2002, and that his service-connected heart disorder affects his ability to perform heavy physical activities.  On VA PTSD examination in May 2012, the Veteran reported that he had been working on a part-time basis, working on cars and performing house repairs and bathroom remodeling, but had not done much for the past six months due to an abdominal aortic aneurysm.  The Board finds that the record reasonably raises the question of whether the Veteran is unemployable due to his service-connected disabilities (PTSD and ischemic heart disease), and that there is a derivative claim for a TDIU.  See Roberson, supra; Rice, supra.

This derivative TDIU claim needs to be further developed before being adjudicated, so the Board is remanding this derivative TDIU claim.  See VAOGCPREC 6-96 (Aug. 16, 1996); VAOGCPREC 12-2001 (July 6, 2001).  
Additional information is needed to determine the degree of occupational impairment resulting from the Veteran's service-connected disabilities.  See Beaty v. Brown, 6 Vet. App. 532 (1994). 

A Veteran may be awarded a TDIU upon a showing that he is unable to secure or follow a substantially gainful occupation due solely to impairment resulting from his service-connected disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16.  Consideration may be given to his level of education, special training, and previous work experience in making this determination, but not to his age or impairment caused by any disabilities that are not service connected.  See 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16, 4.19. 

To qualify for a total rating for compensation purposes, the evidence must show: (1) a single disability rated as 100 percent disabling; or (2) that the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities and there is one disability ratable at 60 percent or more, or, if more than one disability, at least one disability ratable at 40 percent or more and a combined disability rating of at least 70 percent.  38 C.F.R. § 4.16(a). 
Even if the Veteran does not satisfy these threshold minimum rating requirements of § 4.16(a), it is also possible to receive a TDIU on an extra-schedular basis under 38 C.F.R. §§ 3.321(b)(1) and 4.16(b) if it is determined he is indeed incapable of securing and maintaining substantially gainful employment on account of his service-connected disabilities. 

Marginal employment, as a self-employed worker or at odd jobs or while employed at less than half of the usual remuneration, shall not be considered "substantially gainful employment."  38 C.F.R. § 4.16(a).  See also Moore (Robert) v. Derwinski, 1 Vet. App. 356, 358 (1991).

As the Court stated in Friscia v. Brown, 7 Vet. App. 294, 297 (1994), the Board may not reject a claim for a TDIU without producing evidence, as distinguished from mere conjecture, showing the Veteran can perform work that would produce sufficient income to be other than marginal.  See, too, Ferraro v. Derwinski, 1 Vet. App. 362, 331-32 (1991).  To receive a TDIU, the Veteran's service-connected disabilities, alone, must be sufficiently severe to cause unemployability.  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  The medical and other records on file, however, do not clearly indicate whether the Veteran is unemployable as a result of his service-connected disabilities.  So a VA examination and opinion are needed to assist in making this important determination. 

Appropriate notice for TDIU should be provided on remand.  38 U.S.C.A. § 5103(a). 
 
Finally, as noted in the introduction, the Veteran has both a paper and electronic Virtual VA claims file, and the RO has adjudicated other claims by the Veteran.  All of the relevant documents are not in the claims file that is currently before the Board.  Some of these documents are in the Virtual VA folder, and some are apparently in a temporary file at the RO.  The RO/AMC therefore should attempt to consolidate these documents into the Veteran's claims file (hard copy and electronic) so the Board may take these other documents and decisions into consideration to the extent they relate to the claims that are currently at issue on appeal.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(2); Dunn v. West, 11 Vet. App. 462, 466-67 (1998); and Bell, supra.

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran and his representative with appropriate notice regarding the derivative TDIU claim, and send him a TDIU application (VA Form 21-8940) and ask him to complete and return it.

Ask him to provide the names and addresses of all VA or private medical care providers that have evaluated or treated him for a psychiatric disorder or heart disease since June 2007.  With his authorization, obtain all identified records that are not already in the claims file.  In particular, obtain all pertinent medical records regarding his current treatment with medication for anxiety and PTSD.

If attempts to obtain these records prove unsuccessful, and it is determined that further attempts would prove futile, then document this in the file and notify the Veteran of this in accordance with 38 C.F.R. § 3.159(e).

2.  Obtain the Veteran's SSA records, including all medical records this other Federal agency considered in determining his entitlement.  

If attempts to obtain these records prove unsuccessful, and it is determined that further attempts would prove futile, then document this in the file and notify the Veteran of this in accordance with 38 C.F.R. § 3.159(e).

3.  Consolidate documents from any temporary folder relating to the Veteran that is at the Cleveland RO with his hard copy and electronic ("Virtual VA") claims file so the Board may review and consider these other records, which apparently concern additional decisions this RO has issued deciding other claims.

4.  Then, schedule the Veteran for a VA medical examination to determine the effect of his service-connected disabilities on his employability.  The claims file, including a complete copy of this remand, must be made available to and thoroughly reviewed by the examiner for the pertinent medical and other history. 

Based on examination findings and other evidence contained in the claims file, the examiner must offer an opinion as to the likelihood (very likely, as likely as not, or unlikely) that the Veteran is unable to obtain or maintain substantially gainful employment solely as a result of his service-connected disabilities, which at present are:   PTSD (50 percent disabling) and ischemic heart disease (10 percent disabling). 

The examiner must consider the Veteran's level of education, experience, and occupational background in determining whether he is unable to secure or maintain substantially gainful employment in light of his service-connected disabilities. 

The examination report must include a complete rationale for all opinions and conclusions expressed. 

5.  Then readjudicate the claim for a higher rating for PTSD, and adjudicate the derivative TDIU claim, in light of the additional evidence.  If the claims are not granted to the Veteran's satisfaction, send him and his representative a Supplemental Statement of the Case and give them an opportunity to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
K. PARAKKAL 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

